DETAILED ACTION
This action is responsive to communications: Amendment filed on 12/3/2020. 
Claims 1 – 5, 7 – 15, and 17 – 21 are pending in the case. Claims 1 and 12 are independent. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Upon cursory review of the specification, the Office could not find support for the limitations “wherein the control computer is connected to the simulation computer via the computer bus” (claim 17) and “wherein the control computer places the armoured vehicle turret in the simulation mode only upon an authentication” (claim 19).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 7 – 15, 17, 18, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagnall-Wild et al. (US 4789339 A), and further in view of Schubert et al. (US 20070287133 A1).
Regarding claims 1 and 12, Bagnall-Wild et al. teach providing the armoured vehicle turret, the turret comprising a control computer, acquisition interfaces for commanding equipment units of the turret, rendering interfaces for presentation of data to the crew, and a computer bus, the control computer, acquisition interfaces, and 
It should be noted that while Bagnall-Wild et al. do not use the specific term of “computer bus,” the reference explicitly states that the various units provide signals to a symbology processing unit (SPU) (Column 2 lines 26 and 27; Fig 1). In light of the specification not providing a specific definition of the term, the Office has relied on the ordinary customary meaning of the term to mean an electronic pathway. Further evidence in the way of various dictionary definitions has been provided. Bus is defined as a shared digital pathway between resources and devices (PC Mag Encyclopedia); a broadcast channel, meaning that each station receives every other station's transmissions and all stations have equal access to the bus (FOLDOC); a term for the electrical pathways inside a computer, along which signals are sent from one part to another (Netlingo); and a communication system that transfers data between components inside a computer or between computers (Webopedia).
Bagnall-Wild et al. teach connecting the control computer to a simulation computer (Column 3, lines 3 – 18; Abstract; Fig 2), using the control computer to communicate a status of the turret to the simulation computer (Column 2, lines 45 – 57; Abstract; Fig 1);
Bagnall-Wild et al. teach producing, using the simulation computer, a virtual environment, and presenting, using the rendering interfaces, the virtual environment at least in part to the crew (Column 2, lines 3 – 12);
Bagnall-Wild et al. teach one or more motorised equipment units of the turret being in operation (Column 2, lines 19 – 47);

Bagnall-Wild et al. do not explicitly teach simulating movements of the armoured vehicle bearing the turret in the virtual environment using a simulator for a driver station of the armoured vehicle, the simulator for the driver station being located apart from the armoured vehicle and being connected to the simulation computer.
Schubert et al. teach simulating movements of the armoured vehicle bearing the turret in the virtual environment using a simulator for a driver station of the armoured vehicle, the simulator for the driver station being located apart from the armoured vehicle and being connected to the simulation computer (paragraph block(s) 0040).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Bagnall-Wild et al. with the teachings of Schubert et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (vehicle simulators are known to have control stations separate from the vehicle being simulated to provide a safer environments involving novice users), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claim 2, Bagnall-Wild et al. teach wherein the commands entered by the crew via the acquisition interfaces to equipment units that seem to be in operation 

Regarding claim 3, Bagnall-Wild et al. teach wherein the simulation computer provides data pertaining to the virtual environment that replace data from sensors, which, if the turret functions normally, provide data pertaining to an exterior of the turret (Column 2, lines 3 – 13).

Regarding claim 4, Bagnall-Wild et al. teach wherein data from sensors that operate normally are transmitted to the simulation computer in the context of a communication of the status of the turret (Column 2, lines 45 – 57).

Regarding claim 5, Bagnall-Wild et al. teach wherein the simulation computer provides simulated data that replace data from sensors, which produce errors or irregular data on account of a deactivation of one or more equipment units (Column 2, lines 3 – 12; Column 2, line 58 – Column 3, line 18).

Regarding claim 7, Bagnall-Wild et al. do not explicitly teach wherein the simulation computer comprises or is connected to a network of simulation computers.
Schubert et al. teach wherein the simulation computer comprises or is connected to a network of simulation computers (paragraph block(s) 0014).


Regarding claim 8, Bagnall-Wild et al. do not explicitly teach wherein the simulation computer is connected to a control computer of at least one other turret, and wherein the armoured vehicle turret and the at least one other turret share the same virtual environment.
Schubert et al. teach wherein the simulation computer is connected to a control computer of at least one other turret, and wherein the armoured vehicle turret and the at least one other turret share the same virtual environment (paragraph block(s) 0014 and 0017).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Bagnall-Wild et al. with the teachings of Schubert et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (vehicle simulators are known to have control stations separate from the vehicle being simulated 

Regarding claim 9, Bagnall-Wild et al. teach wherein the simulation computer is connected to at least one instructor station where the activities of the armoured vehicle turret are monitored and from where a course of the simulation may be influenced (Column 3, line 67 – Column 4, line 10).

Regarding claim 10, Bagnall-Wild et al. teach in wherein the rendering interfaces comprise screens, which, in case of normal operation of the armoured vehicle turret, display images from sight cameras, but which in the simulation method display images of the virtual environment, which are generated taking into account a position and orientation of the sight cameras in the virtual environment (Column 2, lines 19 – 57; Column 3, lines 24 – 50).

Regarding claim 11, Bagnall-Wild et al. do not explicitly teach wherein the virtual environment produced by the simulation computer comprises a geographical terrain and meteorological conditions.
Schubert et al. teach wherein the virtual environment produced by the simulation computer comprises a geographical terrain and meteorological conditions (paragraph block(s) 0043).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Bagnall-

Regarding claim 13, Bagnall-Wild et al. teach wherein one of the motorised equipment units of the turret that are in operation in simulation mode or a plurality of them include one or more selected from the group consisting of a cannon elevation mechanism, a sight system, a ammunition rack, a turret rotation system, a turret stabilisation system, and a smoke extraction system (Column 2, lines 19 – 47).

Regarding claim 14, Bagnall-Wild et al. teach wherein the triggering event of the simulation mode comprises detection of a connection between the control computer and an interface box or between the control computer and a simulation computer (Column 2, line 66 – Column 3, line 2).

Regarding claim 15, Bagnall-Wild et al. teach wherein the control computer is configured so as to place the turret, following detection of a disconnection of the interface box or of the simulation computer, back into a normal operating mode (Column 2, line 66 – Column 3, line 2).

Regarding claim 17, Bagnall-Wild et al. teach wherein the control computer is connected to the simulation computer via the computer bus (Column 2, lines 19 – 44).
It should be noted that while Bagnall-Wild et al. do not use the specific term of “computer bus,” the reference explicitly states that the various units provide signals to a symbology processing unit (SPU) (Column 2 lines 26 and 27; Fig 1).

Regarding claim 18, Bagnall-Wild et al. teach further comprising using the control computer to detect when the control computer is connected to the simulation computer and to place the armoured vehicle turret into a simulation mode (Column 1, lines 5 – 40; Column 2, line 66 – Column 3, line 2).

Regarding claim 20, Bagnall-Wild et al. teach wherein the control computer, when placing the armoured vehicle turret into the simulation mode, deactivates all equipment units that are not supposed to be operating in the simulation mode (Column 1, lines 5 – 40; Column 2, line 66 – Column 3, line 2).

Regarding claim 21, Bagnall-Wild et al. teach further comprising using the control computer to detect when the control computer is disconnected from the simulation computer and to place the armoured vehicle turret back into a normal operation mode (Column 1, lines 5 – 40; Column 2, line 66 – Column 3, line 2).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagnall-Wild et al. (US 4789339 A) and Schubert et al. (US 20070287133 A1) as applied to claim 18 above, and further in view of Huang et al. (US 20020078138 A1).
Regarding claim 19, Bagnall-Wild et al. and Schubert et al.do not explicitly teach wherein the control computer places the armoured vehicle turret in the simulation mode only upon an authentication.
Huang et al. teach wherein the control computer places the armoured vehicle turret in the simulation mode only upon an authentication (0045 and 0052; Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Bagnall-Wild et al. and Schubert et al. with the teachings of Huang et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (control systems with armaments are known to employ authentication so that unauthorized users are not allowed to fire weaponry), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Response to Arguments
Applicant's arguments filed 12/3/2020 have been fully considered but they are not persuasive.
Applicant argues that Bagnall-Wild and Schubert, whether alone or in combination, fail to teach or suggest "providing the armoured vehicle turret, the turret comprising a control computer, acquisition interfaces for commanding equipment units of the turret, rendering interfaces for presentation of data to the crew, and a computer 
It should be noted that while Bagnall-Wild et al. do not use the specific term of “computer bus,” the reference explicitly states that the various units provide signals to a symbology processing unit (SPU) (Column 2 lines 26 and 27; Fig 1). In light of the specification not providing a specific and purposeful definition of the term, the Office has relied on the ordinary customary meaning of the term, which is an electronic pathway. 
Further evidence in the way of various dictionary definitions has been provided. ‘Bus’ is defined as a shared digital pathway between resources and devices (PC Mag Encyclopedia); a broadcast channel, meaning that each station receives every other station's transmissions and all stations have equal access to the bus (FOLDOC); a term for the electrical pathways inside a computer, along which signals are sent from one part to another (Netlingo); and a communication system that transfers data between components inside a computer or between computers (Webopedia).
Specifically, Bagnall-Wild et al. teaches as is shown in FIG. 1, the components of a conventional fire control system associated with a gun in an armoured vehicle such as a tank, comprise a tank laser sight (TLS), a gun elevation displacement unit (GEDU), a commander's fire control box (CFCB), an improved fire control system (IFCS), a trunnion tilt sensor (TTS), a servo trunnion unit (STU) and a servo electronic unit (SEU), all of which provide signals to a symbology processing unit (SPU) to which is coupled a commander's control panel (CCP) and to a gunner control panel (GCP) (Column 2, lines 18 – 30).

Applicant argues that neither Bagnall-Wild nor Schubert teaches or suggests "the control computer being configured so as to place the turret, following a triggering event, into a simulation mode," as further required by claim 12. Although the Office appears to contend in the context of claims 13-14 that Bagnall-Wild teaches a simulation mode
First, a reference is valid for all it teaches (MPEP 2123). Second, Bagnall-Wild teaches the improvement comprising the provision of portable training equipment capable of being releasably connected to the fire control system and when so connected inhibiting emission of laser radiation from the laser rangefinder, inhibiting operation of the thermal image viewing arrangement, and providing on the video display device images from a data store, which images are selected from the data store by gun orientation signals extracted from the fire control system, one or more of the selected images incorporating a simulated target at a simulated range, the simulated range being signalled to the fire control system during the appearance of the pertaining simulated target on the video display device by initiation of the laser rangefinder, whereby the fire control computer is enabled to generate an aiming mark, and the equipment further comprising means for capturing the location of the aiming mark when the gun trigger switch is operated and computing the displacement between the simulated target position and the captured aiming mark position as a measure of training efficiency (Column 1, lines 5 – 40).

Similarly, Bagnall-Wild teach that the gunnery training system comprises the foregoing components together with portable training equipment (TT) which is releasably coupled to the vehicular components as indicated by the various broken lines in FIG. 1. Thus component TT receives input signals on lines 9, 10 and 13, a power supply on line 11 and delivers an output signal on line 12, and is also capable of delivering a signal on line 10. Additionally, when component TT is connected the radiation-emitting part of the TLS unit is disabled, preferably by physical disconnection thereof, and the output from the TISH component is likewise disconnected (Column 2, line 58 – Column 3, line 2).

Applicant argues that neither Bagnall-Wild nor Schubert teaches or suggests the "control computer" recited in claims 1 and 12.
Bagnall-Wild teach that the components of a conventional fire control system associated with a gun in an armoured vehicle such as a tank, comprise a tank laser sight (TLS), a gun elevation displacement unit (GEDU), a commander's fire control box (CFCB), an improved fire control system
Applicant argues that Schubert fails to teach the claimed feature of "simulating movements of the armoured vehicle bearing the turret in the virtual environment using a simulator for a driver station of the armoured vehicle, the simulator for the driver station being located apart from the armoured vehicle and being connected to the simulation computer," because Schubert describes an armoured vehicle being linked with other vehicle simulators in a network, Schubert does not teach using a simulator for the driver station of the [linked] armoured vehicle, the simulator for the driver station being located apart from the armoured vehicle and being connected to the simulation computer.
First, it should be noted that the disclosure of Schubert teaches several different embodiments. For purposes of the rejection, Schubert teaches that FIGS. 1A, 1B, 1C, 1D, 1E and 1F illustrate various embodiments of a VCTS system in accordance with the present invention. The system is comprised of at least two crewman modules 102 and 104 connected via a network 1 10, as illustrated in FIG. 1A. crewman modules may include a driver module, pilot module, ground vehicle gunner module, air vehicle door gunner module, commander module, and observer/rifleman module. Other crewman module types can be supported as needs dictate. These other modules could include, for example, alternate driver modules, crowd control/riot control modules, and non-lethal weapon modules. An embodiment of the system that supports a four man crew is illustrated in FIG. 1B; this configuration of the system includes a driver or pilot module 112, a gunner module 114, a commander module 116, an observer/rifleman module 118, and a network 110. An instructor station 120 is shown connected to the VCTS 100; the instructor station 120 provides exercise control, monitoring and evaluation. An embodiment of the invention that supports collective training for ground vehicles is illustrated in FIG. 1C; four VCTS systems 130-160, each consisting of a driver module and a gunner module, and linked via a network 110, representing four vehicle crews. The four VCTS systems are linked via network 110 to an instructor station 120 and to an appended trainer 180 which supports a fifth vehicle crew. An artist's sketch of this system is shown in FIG. 1D. Crewman modules that provide training with respect to ground vehicles are referred to as ground vehicle crewman modules (paragraph block 0040; Fig 1D).

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

In response to applicant's argument that one of ordinary skill in the art would not be motivated to incorporate the features of Schubert into those of Bagnall-Wild, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant argues that Bagnall-Wild in particular fails to disclose that it is a control computer that takes action upon detection of a triggering event. Bagnall-Wild also fails to disclose that it is a control computer that places the turret back into a normal operating mode. 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (MPEP 2123). Further, the teachings of a reference includes the general knowledge known to one of ordinary skill in the art including common sense.
Simply, Bagnall-Wild teach that the gunnery training system comprises the foregoing components together with portable training equipment (TT) which is releasably coupled to the vehicular components as indicated by the various broken lines in FIG. 1. Thus component TT receives input signals on lines 9, 10 and 13, a power supply on line 11 and delivers an output signal on line 12, and is also capable of delivering a signal on line 10. Additionally, when component TT is connected the radiation-emitting part of the TLS unit is disabled, preferably by physical disconnection thereof, and the output from the TISH component is likewise disconnected (Column 2, line 58 – Column 3, line 2).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN HILLERY whose telephone number is (571)272-4091.  The examiner can normally be reached on M-F 10:30 am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DMITRY SUHOL can be reached on (571)272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NATHAN HILLERY/Primary Examiner, Art Unit 3715